Citation Nr: 1547202	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye vision disability. 

2.  Entitlement to service connection for headaches as secondary to a right eye disability, to include a right eye vision disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1957 to June 1960 and from April 1961 to April 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the case in March 2014 and again in October 2014 for further evidentiary development.  In a March 2015 Board decision, the Board denied entitlement to service connection for headaches on direct basis and on a secondary basis.  The Veteran then appealed the Board's March 2015 decision.  In September 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the portion of the Board's March 2015 decision regarding the issue of entitlement to service connection for headaches on a secondary basis and remanded this issue to the Board for further development and readjudication.  The September 2015 JMR expressly noted that the Veteran is not appealing the issue of entitlement to service connection for headaches as directly related to service; therefore, this issue is not before the Board at this time.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

Matters regarding entitlement to increased compensation for service-connected disability and entitlement to TDIU appear to have been raised in an August 2015 letter from a Congressman, but have not been addressed by the Agency of Original Jurisdiction (AOJ). Accordingly, the Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2010 rating decision, the RO denied the issue of entitlement to service connection for a right eye vision disability, and the Veteran submitted a timely notice of disagreement in November 2010, which, when liberally construed, indicated that he wished to appeal the determination as to his right eye vision disability.  Because the RO has not yet issued a statement of the case regarding this issue in response to the Veteran's notice of disagreement, the Veteran must be issued a statement of the case regarding the issue of entitlement to service connection for a right eye vision disability.  Manlicon v. West, 12 Vet. App. 238 (1999); see also September 2015 JMR. 

The Veteran contends that his headaches are caused or aggravated by a right eye disability, to include a vision disability.  See e.g., October 2015 Post-Remand Brief.  Thus, the Board remands the issue of entitlement to service connection for headaches as secondary to a right eye disability as intertwined with the issue of entitlement to service connection for a right eye vision disability, which the Board has remanded to the AOJ for issuance of a statement of the case.  See also September 2015 JMR. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case that addresses the issue of entitlement to service connection for a right eye vision disability, which was denied in a May 2010 rating decision and with which the Veteran submitted a notice of disagreement in November 2010.  Inform the Veteran that he must perfect a timely appeal for an issue to be considered by the Board.  

2. Afterwards, and after completing any development deemed necessary, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the issue of entitlement to service connection for headaches as secondary to a right eye disability is intertwined with the issue of service connection for a right eye vision disability, which the Board has remanded to the AOJ for issuance of a statement of the case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



